Citation Nr: 1453016	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-23 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a spine disability, claimed as spondylolisthesis, pelvic girdle dysfunction, and degenerative disc disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  This matter has been previously remanded by the Board in August 2013.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The August 2013 remand noted that the Veteran's spine was noted as normal on a preservice evaluation in February 2005, meaning that the presumption of soundness attaches.  In order to rebut this presumption, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The August 2013 remand noted that the July 2012 VA opinion incorrectly applied a "less likely as not" standard, and instructed the AOJ to obtain a new opinion considering whether there is clear and unmistakable evidence that the Veteran had preexisting spondylosis and spondylolisthesis that was not aggravated by military service.  Unfortunately, the October 2013 examination obtained upon remand again applied the incorrect "less than likely as not" standard, meaning that additional remand is required to obtain an adequate medical opinion.  See Stegall v. West, 11 App. 268, 271 (1998) (A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for review of the Veteran's claims file by an appropriate medical professional.  The claims files and all records on Virtual VA must be made available to the reviewer, and the reviewer must specify in the evaluation report that the claims files and Virtual VA records have been reviewed.  The reviewer must specify the dates encompassed by the Virtual VA records that were reviewed.  If the reviewer determines that examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.655.  However, the Veteran should not be required to report for examination as a matter of course if it is not found to be necessary.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  The reviewer should indicate whether or not the claims folder was reviewed.  

Following review of the record, the reviewer will provide an opinion on whether there is CLEAR AND UNMISTAKABLE evidence (obvious and manifest) that the Veteran's spine disability pre-existed his entry onto active service.  

If the examiner determines that there is CLEAR AND UNMISTAKABLE evidence (obvious and manifest) that the Veteran's current spine disability pre-existed his military service, provide an opinion as to whether there is CLEAR AND UNMISTAKABLE evidence that it was NOT aggravated to a permanent degree by the Veteran's military service.  

The reviewer should provide a complete rationale for the opinions provided.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

 2.  After completing the above development, readjudicate the issue.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned the Board, as warranted.  
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



